Citation Nr: 1108612	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.	Entitlement to service connection for a lumbar spine disability. 

2.	Entitlement to service connection for a mental disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had 13 days of active service from January 18, 1958 to January 30, 1958 and various periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in June 2009 granting the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Since this grant constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In December 2009, the Board remanded the Veteran's claim.  The Agency of Original Jurisdiction (AOJ) was instructed to schedule him for a VA examination for his PTSD claim.  The Board notes that the Veteran was afforded a VA examination in June 2010.  Therefore, the Board finds that its remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board previously issued a decision in December 2009, however, the determination of entitlement to service connection for a lumbar spine disability was vacated in a January 2011 decision pursuant to 38 C.F.R. § 20.904.



FINDINGS OF FACT

1.	The Veteran's lumbar spine disability is not shown to be due to a disease or injury in-service or to any incident of his military service.

2.	The Veteran's PTSD is not shown to be due to a disease or injury in-service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.	PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a lumbar spine disability, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's lumbar spine disability is related to service.  The Veteran himself has provided statements that his lumbar spine disability is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

The Veteran was afforded a VA medical examination in June 2010 for his PTSD claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lumbar Spine Disability

The Veteran is alleging his lumbar spine disability resulted from active service.  Specifically, the Veteran alleges that he had to walk over 60 miles to report for basic training and he had to carry excessive amounts of weight during live fire training and other exercises.  See e.g., March 2008 VA Form 9 and October 2009 Board hearing.

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of a lumbar spine disability.  Service medical records indicate the Veteran was provided medical evaluations both at enlistment to and separation from service, in August 1956 and January 1958, respectively.  At the entrance examination the examiner reported no defects of the Veteran's spine or other musculoskeletal system.  At his separation examination, 10 days after the Veteran entered service; the examiner again did not report any defects of the Veteran's spine or other musculoskeletal system.  However, the Board notes that other defects were noted on the separation examination, such as a hearing loss disability, but there were no complaints of a lumbar spine disability.

In short, the records are devoid of any complaints, diagnoses, or treatment consistent with a lumbar spine disability.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board finds it did not.

The Veteran filed a claim of service connection for hearing loss in October 1959, but he did not report a lumbar spine disability at this time.  The Veteran was given a VA examination in December 1959, 2 years after separation from service, and the examiner specifically noted that the Veteran's spine was normal.  There was no limitation of flexion or extension of the joint of the extremities or of the spine.  The Veteran also did not complain that he had injured his lumbar spine in service, or that he was currently suffering from a lumbar spine disability.

There is no evidence of record to indicate the Veteran complained of or was diagnosed with a lumbar spine disability until a VA treatment record from January 2006, approximately 48 years after from service.  As such, the Board observes a lumbar spine disability manifested approximately 48 years following the Veteran's separation from active service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).
As noted above, the first record of a complaint of a lumbar spine disability comes from a January 2006 VA treatment record.  In this record the Veteran reported having a backache and other joint pain.  A March 2006 VA treatment record noted a diagnosis of degenerative joint disease.  Neither of these records contains a statement by the Veteran that he had been suffering from a lumbar spine disability since service, or that he believes his lumbar spine disability is related to service.  The examiners also have not provided opinions linking the Veteran's lumbar spine disability to service.  

There is also an October 2008 VA treatment record where it was noted that the Veteran was complaining of lower back pain, as well as chronic bilateral knee pain, and was ambulating with a cane.  However, there is nothing in this record to indicate the Veteran complained he had been suffering from lower back pain since service or that it was any way related to service.  The examiner also did not offer an opinion that it was related to service.

As a final matter, the Board has considered an opinion provided by an unknown physician, dated March 2008.  According to the form, the Veteran had degenerative disc disease of the lumbar spine that was at least as likely as not related to an injury, disease, or event occurring during military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The March 2008 opinion in this case is accompanied by no medical evidence or clinical data.  The physician, whose name cannot be determined from the provided opinion, did not indicate what injury or event during service that he or she believed may have lead to the Veteran's back pain.  Likewise, there was no mention of any clinical evidence or medical records supporting the conclusion that the Veteran's back condition was related to military service.  Finally, the opinion is nothing more than a mark made on a form with no indication that the Veteran was examined or that his medical records were reviewed at this time.  As such, this opinion is wholly inadequate to provide a basis upon which service connection may be granted.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the probative medical evidence of record showing no relationship between the Veteran's current lumbar spine disability and service, as well as evidence showing no treatment for a lumbar spine disability until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for a lumbar spine disability is not warranted.

In sum, the Board finds that there is no evidence of a lumbar spine disability during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current lumbar spine disability and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's lumbar spine disability to service, the failure to mention a lumbar spine disability in a VA examination provided 2 years after service, and the length of time between the Veteran's separation from active service and first complaints of a lumbar spine disability weigh against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Psychiatric Disorder, to Include PTSD

The Veteran has claimed that he suffers from PTSD as a result of two specific incidents which occurred in-service.  The Veteran has indicated that he observed someone get killed during a live fire practice.  See e.g., February 2006 statement.  The Veteran has also indicated that he almost drowned while attempting to cross a river.  See also August 2007 buddy statement.  In his February 2007 Notice of Disagreement, the Veteran indicated it was up to the VA to classify what psychiatric disorder he should be service-connected for.

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of a psychiatric disorder.  As noted above, the Veteran was provided medical evaluations both at enlistment to and separation from service, in August 1956 and January 1958, respectively.  At the entrance examination the Veteran did not reference any psychiatric problems and ultimately the Veteran was found to be qualified for enlistment.  At his separation examination, 10 days after the Veteran entered service, the examiner again did not report any psychiatric defects.  

In short, the records are devoid of any complaints, diagnoses, or treatment consistent with PTSD or any other psychiatric disorder.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The Board concludes it has not.

As noted above, the Veteran filed a claim of service connection for hearing loss in October 1959, but he did not report that he was suffering from PTSD or any other psychiatric disorder at this time.  The Veteran was given a VA examination in December 1959, 2 years after separation from service, and the examiner reported that the Veteran's psychiatric behavior was normal.  The Veteran also did not complain that he was currently suffering from any psychiatric disorders.

There is no evidence of record to indicate the Veteran complained of or was diagnosed with a PTSD or a psychiatric disorder until a VA treatment record from January 2006 where the Veteran complained of anxiety.  As such, the Board observes the Veteran first complained of PTSD symptoms approximately 48 years following his separation from active service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra; see also Forshey, supra.  Furthermore, the Board notes that in a February 2007 VA treatment record the Veteran reported that he was not seen for psychiatric care for over 40 years after separation from service because he had one medication he believed completely helped his anxiety.

As noted above, the first record of a complaint of PTSD symptoms comes from a January 2006 VA treatment record.  The first diagnosis of PTSD comes from an April 2007 VA treatment record where the Veteran reported feeling anxious and having flashbacks to his time in-service.  He also reported memory loss, getting easily irritated, and feeling depressed.  There is also a form submitted from January 2006 which has the box checked that the Veteran's PTSD is "possibly related to" service.

As discussed above, a medical opinion with no clinical evidence is inadequate.  See Black, supra.  The one rationale provided on this form is that PTSD may be related to the Veteran's fire training.  Presumably this is referring to the incident described below, where the Veteran alleges his fellow soldier was killed.  However, there was no mention of any clinical evidence or medical records supporting the conclusion that the Veteran's PTSD is "probably related" to service.  Finally, the opinion is nothing more than a mark made on a form with no indication that the Veteran was examined or that his medical records were reviewed at this time.  As such, this opinion is wholly inadequate to provide a basis upon which service connection may be granted.  

In a February 2007 VA treatment record the Veteran reported that while in-service he saw a fellow soldier get bitten by a snake and die, and he witnessed another soldier pass out from heat exhaustion.  The Veteran also reported some paranoia.  The examiner stated that the Veteran suffered from anxiety and not PTSD.  The examiner's rationale was that the Veteran served for less than 1 month, saw no combat, and had no sexual trauma.  The examiner also noted the Veteran was suffering from memory problems that should be evaluated further.  The examiner did not link the Veteran's anxiety problems to service.

A February 2008 VA treatment record reported that the Veteran complained of flashbacks about his time in-service and an event where one of his fellow soldiers was killed.  The Veteran was diagnosed with an anxiety disorder, not otherwise specified.  The examiner did not relate this anxiety disorder to service.  

The Board notes that an April 2009 response from the U.S. Joint Services Records Research Center (JSRRC) was unable to verify the stressor that an African American male was killed during live fire training during the time period the Veteran was in-service.  

There is also a May 2008 VA treatment record which indicated the Veteran was again diagnosed with an anxiety disorder.  There is no reference to PTSD, or that the Veteran's anxiety disorder was related to service.  An April 2010 VA treatment record stated the Veteran reported nightmares and flashbacks from active service.  He also reported irritability, poor concentration, and hypervigilance.  He also reported a near-drowning incident, which happened in-service and preoccupied his thoughts.  The examiner reported short term memory loss and psychotic symptoms.  The Veteran was diagnosed with PTSD with depressive features and Alzheimer's dementia with behavioral disturbances.  

The Veteran received a VA examination in June 2010 where the examiner found that the Veteran did not suffer from PTSD.  The Veteran reported nightmares, flashbacks to his time in-service, and memory loss.  The Veteran reported no hallucinations or suicidal attempts, although he did have suicidal thoughts.  The Veteran reported the incident where a fellow soldier was killed during training and he also reported a car wreck and an incident where a man had a heart attack at a flea market while the Veteran was there.

The examiner diagnosed the Veteran with dementia, and not PTSD.  The examiner's rationale was that there were no legitimate in-service stressors.  The Veteran's potential stressor, that he saw a fellow soldier killed, was also somewhat recanted as the Veteran also stated the soldier may have just passed out.  The examiner also cited the Veteran's non-service related stressors which were having an impact on him.  Last, the examiner cited to the Veteran's chaotic upbringing which may have caused PTSD before the Veterans joined the military.  Ultimately, the examiner determined that the Veteran's dementia was not related to service.

An August 2010 VA treatment record listed the Veteran's reported stressors as the near drowning incident and seeing a fellow soldier killed during training.  The Veteran also reported insomnia and emotional numbing.  He was diagnosed with chronic, severe PTSD and dementia.  The examiner also reported the Veteran's psychotic symptoms were better maintained with a prescribed medication.  

The Board notes that there are different opinions as to whether the Veteran currently suffers from PTSD, and what his current psychiatric disorder diagnosis is.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board finds that June 2010 VA examiner gave an opinion as to whether the Veteran suffered from PTSD after reviewing the claims file in detail, including service treatment records, and interviewing the Veteran.  The VA examiner also commented on other VA treatment records and why he did not feel a diagnosis of PTSD was appropriate.  As such, the Board further finds the June 2010 VA examination to be of more probative weight than the April and August 2010 VA treatment records.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the probative medical evidence of record showing no relationship between the Veteran's claimed PTSD and service, as well as evidence showing no treatment for PTSD until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, the Board finds that there is no evidence of PTSD, or any other psychiatric disorder, during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish a link between the Veteran's alleged psychiatric disorder and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of evidence linking a psychiatric disorder to service, the failure to mention PTSD, or another psychiatric disorder, in a VA examination provided 2 years after service, and the length of time between the Veteran's separation from active service and first complaints of PTSD weigh against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  



ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


